Citation Nr: 0944805	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder, to include panic 
attacks, depression, anxiety and nervousness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2007.  A 
transcript of the hearing is associated with the claims 
folder.

The Board in a November 2007 determination, disposed of 
another appellate issue and remanded the PTSD issue for 
additional development from the RO.  Such has been completed 
and this matter is returned to the Board for further 
consideration.

The Board is classifying this issue as entitlement to service 
connection for a mental disorder, not only to include post 
traumatic stress disorder, but also expanded to include panic 
attacks, depression, anxiety and nervousness, in order to 
allow for consideration of any mental disability that can be 
reasonably encompassed by the evidence.  See Clemons v. 
Shinseki, 23 Vet App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran is shown to have served in Vietnam as a 
military policeman during the Vietnam war.  

2.  The evidence reflects that the Veteran has a psychiatric 
disorder, with differential diagnoses over the years 
including PTSD, but most recently diagnosed as generalized 
anxiety disorder and depressive disorder not otherwise 
specified (NOS).

3.  The evidence includes a recent VA nexus opinion stating 
that the Veteran's generalized anxiety disorder (GAD) and 
depressive disorder NOS were at least as likely as not caused 
by or a result of his job as a military policeman in Vietnam.  
No evidence directly contradicting this opinion is shown.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a psychiatric disorder 
manifested as depressive disorder and anxiety disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159. 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The Veteran claims entitlement to service connection for a 
psychiatric disorder claimed as PTSD, to include a disorder 
manifested by panic attacks, depression, anxiety and 
nervousness.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as psychotic disorders, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by- case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a Veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.

The United States Court of Veterans Appeals (Court) held that 
although a claimant may identify a particular mental 
condition on the claims form accompanying his application for 
VA benefits, the scope of the claim cannot be limited only to 
the condition stated, "but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that VA obtains in 
support of the claim."  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records reveal that his August 1971 
entrance examination was normal for psychiatric examination.  
The accompanying report of medical history revealed him to 
deny any complaints of a psychiatric nature, to include 
frequent trouble sleeping, frequent/terrifying nightmares, 
depression, excess worry, or nervous trouble of any sort.  
The service treatment records reflect one instance in 
February 1973 when the Veteran reported having trouble eating 
and being nervous.  He was not happy with his job as a 
military policeman.  The impression was situational reaction 
and he was prescribed Valium.  There was no record of 
subsequent treatment and his separation examination of 
February 1973 revealed normal psychiatric findings and normal 
report of medical history, the same as in the entrance 
examination.  

Service personnel records reflect that the Veteran served in 
Vietnam from March 1972 to February 1973 with an MOS of 
military police during such service. Service personnel 
records include records of disciplinary actions including an 
Article 15 issued in January 1972 for being absent from a 
unit without authority in January 1972.  He also received an 
Article 15 in May 1973 for disobeying an order to be at ease 
in April 1973.  The records also reveal that he requested 
early separation from the service to attend school citing 
that he returned in February 1973 and that health records 
show he developed a nervous condition that required 
tranquilizers.  He believed he developed this due to a 
failure to adjust to military life.  

An August 1974 VA special psychiatric examination noted the 
Veteran to appear slightly depressed but occasionally smiled, 
and otherwise appeared neat and clean and understood what the 
examiner said.  His pre-service history was described as 
unremarkable and he was noted in service to have been 
hospitalized in Saigon in January 1973 with prostate 
complaints but was also noted to be tense and edgy and was 
prescribed with Valium.  His condition was summarized as 
quiet, cooperative, in good contact, coherent, relevant and 
more responsive than spontaneous, with normal mood and no 
psychotic experiences.  He was oriented with clear sensorium.  
He was diagnosed with no psychiatric disorder.  


Post service records reveal that the Veteran was treated at 
the VA medical center in May 1988 for alcohol abuse and 
dependence, with no clear indication of other psychiatric 
disorder shown apart from the alcohol related problems.

Thereafter there is no record of treatment for psychiatric 
problems shown until VA records from 2000 revealed a history 
of panic disorder as reported in September 2000 and November 
2000.  A September 2000 record noted somatic complaints of 
nervousness for many years but was worse the past 2 years and 
resulted in episodes of sweating, tremors, palpitations, 
butterflies in the stomach and increased urination, followed 
by a fear of heart attack.  He also admitted depression, but 
no sleep or appetite disturbance.  He also admitted to using 
alcohol to suppress anxiety. The assessment was panic 
disorder, generalized anxiety disorder (GAD) and depression 
not otherwise specified.  In November 2000, he was noted to 
be doing well on medications and denied panic attacks since 
the last visits.  He only became nervous occasionally.  He 
denied alcohol use at these times and mental status 
examination was negative for significant findings of 
pathology.  The Axis I diagnosis for September 2000 and 
November 2000 was panic disorder, generalized anxiety 
disorder (GAD), depression and alcohol abuse, not otherwise 
specified (NOS).  

The Veteran was hospitalized from March through April of 2001 
for treatment of alcohol dependence, and also had problems 
with depression and anxiety which were also addressed during 
treatment.  He also reported panic attacks.  His Axis I 
diagnosis continued to be panic disorder, GAD, and 
depression, along with alcohol intoxication.  

In August 2001 the Veteran was admitted for alcohol 
detoxification and treatment, with the records showing that 
he also complained of depression, anxiety, and not thinking 
clearly.  He also endorsed a long history of having mood 
swings, dysthymia, anxiety and sedative use, along with 
depression and feeling numb. He reported using alcohol to 
control the somatic complaints from anxiety such as his heart 
pounding. Other notes from that same month revealed him to 
report having nightmares and intrusive thoughts related to 
Vietnam, as well as some symptoms that were suggestive of 
bipolar disorder. The Axis I diagnosis from August 2001 
included depression NOS, ethanol dependence, panic disorder, 
rule out bipolar disorder and rule out PTSD.  

He was an inpatient resident of the VA's alcohol treatment 
program from August 2001 through October 2001.  While under 
such care he underwent further evaluation for PTSD in 
September 2001.  He underwent a clinician administered PTSD 
scale which was self reported, and the results supported a 
diagnosis of PTSD.  During this test he reported the 
following stressors.  While in Vietnam, he was called in to 
deal with an enlisted man who was randomly shooting from a 
balcony and while debating whether to shoot the man, the 
soldier's roommate shot him.  He was also called in to assist 
with a soldier who had overdosed on drugs and who vomited on 
him, and then died in his presence.  

He also reported being sent on 12 hour patrols where he was 
the only American in a Jeep filled with Vietnamese, with the 
purpose of these patrols apparently to serve for public 
relations rather than military purposes.  However he 
indicated that he was shot at during a few patrols and felt 
that the shots were fired by American soldiers who did not 
like military police (MP).  He also indicated that a barracks 
mate committed suicide and related feelings about a post 
service friend who also did so in the 1990's.  The summary 
from the evaluation was that the Veteran's results supported 
a diagnosis of PTSD as he reported traumatic stressors with 
associated helplessness or fear which meets criteria A.  He 
also reported qualifying symptoms in the areas of 
reexperiencing, persistent reavoidance and increased arousal.  
His personality test results indicated the presence of severe 
anxiety.  

An Agent Orange examination also administered in September 
2001, while not actually diagnosing PTSD did note the Veteran 
to endorse agoraphobia, anxiety and panic attacks and gave an 
impression of anxiety disorder.   The Veteran was told in 
subsequent mental health treatment in September 2001 that his 
interview results were compatible with PTSD although there 
may be confounding results due to recent alcohol use.  His 
Axis I diagnosis as reported in September 2001, October 2001 
and December 2001 was Depression NOS, alcohol dependence, 
panic disorder, rule out bipolar disorder and rule out PTSD.  

The Veteran was readmitted for alcohol rehabilitation in 
August 2002 with diagnoses that included anxiety disorder and 
alcohol dependence with the Axis I diagnosis of depression 
NOS, anxiety disorder NOS and alcohol dependence.  While 
under treatment for his alcohol in August 2002 he was noted 
to have a history of anxiety and depression even during 
periods of sobriety.  On follow-up in November 2002 he was 
noted to have major depressive disorder (MDD), alcohol 
dependence in "FSR" 90 days, panic disorder and "likely 
PTSD."  His diagnosis in November 2002 was MDD, panic 
disorder, PTSD, alcohol dependence "FSR" 90 days currently.  

In December 2002 he was evaluated for depression, anxiety and 
panic attacks, with his history including relapsing problems 
with alcohol since the 1970's and currently sober 3 months 
since relapse.  His mood was depressed, and he related 
episodes of poor judgment and impulsive behaviors that were 
harmful to himself, although he denied actual suicidal 
thought.  He also continued with panic attacks since 1972 
with somatic effects.  He was noted to have PTSD symptoms 
from witnessing several lift threatening events in service of 
exposure to friendly fire, and reported nightmares and 
hypervigilance.  Following examination he was assessed with 
Axis I diagnoses of major depression, recurrent, panic 
disorder without agoraphobia, alcohol abuse in full remission 
currently, rule out bipolar disorder. Another December 2002 
record diagnosed with MDD, panic attacks and PTSD responding 
to Zoloft.  The same diagnosis was made in March 2003.  

In May 2003 the Veteran underwent a VA examination for PTSD 
and his times of service and duties as MP was recited.  His 
major stressor was described as the situation where the 
soldier overdosed and died.  He again implied exposure to 
possible sniper fire at his jeep due to his being an MP, 
citing a great deal of "anti cop" sentiment at the time.  
He was noted to currently be treated and receiving 
medications by the VA for symptoms of anxiety.  He did not 
really think he had a depression problem.  He did have 
alcohol dependency that was off and on.  He also cited having 
a normal school experience prior to service, but his parents 
were described as having serious mental problems, with his 
father an alcoholic and mother was schizophrenic.  

A review of the records by the examiner showed mixed 
impressions and only occasional diagnoses of PTSD.  For the 
most part the hospital records and summaries tended to show 
depressive disorder, anxiety disorder and alcohol dependence.  
He was also shown to complain of panic disorder but this 
never occurred in the daytime, only with pounding heart in 
bed, which this examiner believed was an anxiety attack 
perhaps in response to a nightmare or some other stress.  
Alcohol use was noted to complicate the picture.  

The examiner viewed the Veteran's worst stressor was the 
death of the overdosed soldier and also noted the occasional 
sniper fire.  However the examiner did not view the Veteran's 
cited stressors as being of sufficient severity to cause 
PTSD, citing to the fact that the Veteran did not cite combat 
stressors such as booby traps, mines, and noted that the only 
time he was shot at was allegedly when driving a Jeep marked 
as "MP."  The examiner stated that he frankly did not see 
PTSD in this patient.  This was based on review of the 
medical records which primarily deal with depression, anxiety 
and alcohol abuse, with PTSD only recently being entered.  

The examiner did concede that he would give the Veteran the 
benefit of the doubt that his year in Vietnam was probably a 
contributing factor to his anxiety and depression, and also 
thought his childhood with his mentally ill parents was not 
conducive to mental health.  Mental status examination was 
described as being consistent with anxiety disorder and more 
importantly alcohol dependence, which was essentially ongoing 
with the last drink 38 days ago.  He also had findings 
suggestive of low grade depression.  The mental status 
examination did not suggest PTSD to this examiner however, 
citing the lack of irritability, temper or assaultiveness.  
He also could attend war movies.  While the Veteran endorsed 
hypervigilance, the examiner felt that this was due to his 
history which included homelessness.  

The assessment was that the Veteran does not meet the DSM-IV 
stressors for PTSD.  The examiner felt there were 
insufficient stressors to cause PTSD and not sufficient 
symptoms on a regular basis of PTSD to make that diagnosis.  
The Axis I diagnosis was alcohol abuse, allegedly in 
remission 38 days, anxiety disorder ongoing, severe allegedly 
since Vietnam, MDD allegedly since Vietnam.  Also diagnosed 
were Axis II passive dependent and compulsive features 
prominent but insufficient to support a full diagnosis of 
personality disorder.  

The same examiner who performed the May 2003 examination also 
did one for nonservice connected pension purposes in June 
2003 for complaints of panic attacks, depression and anxiety 
disorder.  He referred to the previous examination for the 
history, and he reiterated his opinion that the Veteran did 
not have sufficient stressors to meet a diagnosis of PTSD.  
Following mental status examination which yielded similar 
findings as shown in May 2003, the examiner gave the Axis I 
diagnosis of MDD ongoing since 1973, panic disorder most 
frequently manifested by mid morning or early morning 
intermittently since 1973 and alcohol dependency with 59 days 
of sobriety with the previous 12-13 year being clean and 
sober.  Axis II diagnosis was passive dependent and 
compulsive features prominent with no evidence of an 
antisocial personality disorder.  The examiner reiterated 
that the Veteran did not have PTSD.

VA treatment records reflect ongoing treatment from 2003 
through 2008 for continued psychiatric complaints and 
relapses into alcohol abuse and dependence.  A November 2003 
routine follow-up for the medical management of anxiety 
revealed complaints of a lot of anxiety lately.  Objective 
examination reveal his mood had some anxiety.  The Axis I 
diagnoses were Anxiety NOS (Mixed panic and PTSD, with 
history of working as MP in Vietnam noted), chronic and panic 
under fairly good control, MDD recurrent, mild and alcohol 
dependence in full remission in April 2003.  Nicotine 
dependence was also included in the Axis I diagnosis.  
Subsequent records for follow-up of medical management of 
anxiety from May 2004, June 2004, October 2004, January 2005, 
April 2004, July 2005 and October 2005 gave the same 
diagnosis as in November 2003, although the records varied as 
to whether his alcohol use was in remission, with an August 
2004 record noting that he was actively drinking and wished 
to be detoxed and in January 2005 he was actively drinking 
over the holidays to control anxiety.  In July 2005 his 
continued treatment included reevaluation of medical 
management and supportive counseling of anxiety and 
depression.  In October 2005 he was doing fairly well but had 
a recent relapse.  

The VA treatment records throughout 2006 continued to provide 
the same Axis I diagnosis as November 2003.  A June 2006 
record providing such diagnosis was noted to reveal the 
Veteran to also report a triggering of PTSD symptoms of 
increased intrusive memories of Vietnam following the 
accidental death of a friend who he had been trying to help.  
Records from 2007 reflect that he was doing well on 
medications, with anxiety and depression under good control.

Records from 2008 reflect that the Veteran was admitted to 
the VA facility in February 2008 for a relapse of drinking 
that happened on New Years Eve, with problems that included 
neglecting his physical health.  The PTSD screening in 
February 2008 was positive as was the depression score.  
Ongoing treatment records from March 2008 included a mental 
health clinic assessment for evaluation of bipolar disorder 
and recent relapse of drinking. He also had continued 
problems of mood swings, with anxiety and depressed mood.  He 
also exhibited some grandiose ideas and hyperactive behaviors 
prior to depression.  He also had PTSD nightmares related to 
service with recurrent memories, guilt about decisions, and 
fear of crowds.  He was diagnosed with Axis I bipolar 
disorder recurrent, most recently depressed, rule out PTSD.  
Alcohol abuse in early remission was also assessed.  He 
continued with symptoms such as depressed mood and alcohol 
abuse in May 2008.  

The VA medication records from 2003 through 2008 reflect 
ongoing prescriptions of medication to treat anxiety and 
depression throughout this time span.

The Veteran testified at his March 2007 hearing that he had 
no psychiatric problems prior to service and was assigned to 
the 716th Military Police Battalion.  He reported having 
patrolled in Saigon and did random patrols and worked with 
the Vietnamese.  He reiterated previous expressions that 
there was anti police sentiment among many GI's who would 
take shots at them.  He also testified about the soldier who 
had been randomly firing an automatic weapon and that his 
commanding officer told him to shoot him, but while he was 
arguing about doing so, the soldier's roommate shot him.  He 
testified that he had flashbacks that were primarily about 
the soldier's overdose which happened on Christmas day.  He 
expressed regret that he was unable to help him and indicated 
that he had lacked the proper training in CPR techniques.  He 
also cited a new stressor about a rocket attack that took 
place on cease fire day on January 27, 1973 and that an 
individual named "Arvin" got blown up in front of him.  
This was at the Tan Sanh Nut Airbase and the Veteran was at 
the McVee Headquarters when the rocket attack blew up the 
fuel depot.  

The report of a July 2009 VA psychiatric examination included 
review of the claims file with the pre-service records noted 
the Veteran to report having a good preservice relationship 
with his parents.  He indicated his mother's mood swings were 
secondary to pernicious anemia not schizophrenia.  He 
reported having normal school experiences as an average 
student, with participation in sports, and having friends.  
His military history noted him to be a MP and he reported 
being shot at due to this position and not combat.  He also 
recited the stressful experiences of the shooter.  Currently 
he lived alone and did not socialize much, keeping to 
himself.  His history of alcohol dependence was noted along 
with history of treatment beginning in 2001, along with 
fairly regular psychiatric treatment since then.  

Mental status examination revealed significant findings of 
anxious, depressed and dysphoric mood.  His affect was 
constricted and he was noted to be easily distracted with 
short attention span.  He was noted to have a sleep 
impairment with difficulty falling and staying asleep, along 
with daytime fatigue.  He also had panic attacks about twice 
a week with somatic symptoms similar to those cited in 
earlier records.  He also reported poor impulse control, 
exemplified by frequently moving, and picking fights.  He 
also reported dreams related to Vietnam.  His memory was 
normal for remote, with mildly impaired immediate memory and 
moderately impaired recent memory.  Otherwise his cognitive 
and mental status examination was unremarkable.  The 
assessment was GAD, Depressive disorder NOS, panic disorder 
without agoraphobia and alcohol dependence in complete 
remission.  
 
The examiner provided a nexus opinion stating that the 
Veteran's GAD and depressive disorder NOS were at least as 
likely as not (50/50 probability) caused by or a result of 
his job as a military policeman in Vietnam.  The rationale 
for this opinion was that the Veteran did not have any 
psychiatric history prior to Vietnam.  Currently he meets the 
criteria for GAD and depressive disorder NOS which is at 
least as likely as not related to his active duty in Vietnam.  
Alcohol was not presently a contributing factor to the 
diagnoses at this time as he had no use of such for 14 
months.  The examiner pointed out that the Veteran may need a 
future initial PTSD examination if he were to continue to 
claim service connection specifically for PTSD, as this 
current mental disorders examination did not emphasize PTSD 
symptoms or diagnosis.

Based on a review of the foregoing, the Board finds that 
service connection is warranted for a psychiatric disorder 
classified as GAD and depressive disorder.  The Board finds 
that these diagnoses and/or symptoms of such diagnosis 
therein have been shown repeatedly in the post service 
medical treatment records, which as reported above contained 
multiple differential diagnoses, to include PTSD as well as 
others such as bipolar disorder.  The record is also replete 
with repeated symptoms of anxiety and depression, and 
complications arising from repeated alcohol abuse.  The most 
recent VA examination of July 2009 with claims file review as 
discussed above, is shown to have clarified the diagnoses as 
GAD and depressive disorder and directly linked these 
diagnoses to the Veteran's duties as a military policeman in 
service.  

There is no evidence to directly contradict this VA 
examiner's opinion, but there is supportive evidence, 
including service treatment records which noted an episode in 
February 1973 when the Veteran reported having trouble eating 
and being nervous, and was unhappy with his job as a military 
policeman.  His MOS as a military policeman is not in 
dispute, as it is shown in the service treatment records and 
service personnel records.  The examiner in the May 2003 VA 
examination, while providing a negative opinion as to the 
nature and etiology of the Veteran's PTSD, is noted to have 
conceded that he would give the Veteran the benefit of the 
doubt that his year in Vietnam was probably a contributing 
factor to his anxiety and depression.  Thus this generally 
unfavorable examination is nonetheless supportive of the 
favorable opinion in the July 2009 examination which favors a 
grant for a psychiatric disorder manifested by anxiety and 
depression.
 
While the matter was originally adjudicated as PTSD, the 
Board finds that it is not necessary to address the 
sufficiency of the claimed stressors presented, or whether he 
meets the diagnosis for PTSD, as this claim is being granted 
for a psychiatric disorder manifested as GAD and depressive 
disorder pursuant to the guidance in the Court's recent 
decision in Clemons, supra.  


ORDER

Service connection for a psychiatric disorder ,diagnosed as 
generalized anxiety disorder and depressive disorder not 
otherwise specified, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


